OFFICE   OF THE ATTORNEY    GENERAL     OF TEXAS
                                AUSTIN
GROVER     SELLERS
ATIORNLY    G~NSRAL




Honorable Robert 1. Cherry
county i4ttomty
Etrldlmn, Totar
Dear Slrr




                                                  a by reaolutioa
                                                  48 rtoovsrtd rraa
                                                  relly   arrived at
                                                   4 given gaer of

                                         a, is a resolution pansad by
                                         8 and R statement or fecta,

                                   udftors    has audited   the books of a
                              your oounty    sad as a rtoult   0r   safd   audit,
                            that ml& tax aollsator    fniled to account
                          ry for ell or tho school tares colltottd     by
                          al alnount 0r taxta oollsatetd and not account5
                         1935, 18 ln the ag&-rtgnttrum of ~e,839.16 or
                         has been datmnlatd to be dus th arorgan
                         strict and :Z 738.16 is due to the eomon
 school dlstrlot8  0r   the county colitctlvsl,.     Since the dtllnc,uant
 tax roll8 drs ia bad shape, end it 18 found thst it ~111 br
 dirricuit  6nd ~X~~I~VIB to dboorer acourottiy the amount Out dr
 the tote1 mua rsoovarsd rt,lch lrhould be ored ted to eaah lndlvldual
 comaon school district     In tP.:s oouaty, ths aounty board of school
 truotces hsa psstd a resolution whsrtby ths, county vuprintandent
Bon. Robert F. Cherry,       April   8, 1959, Aga    E


la authorlrrd and lastruatod to dlatrlbuta $100 of the mcney re-
oovrrod to the Korgan Indapradent School Dlatrlot    and the balance
to tha oomon le?ool dlatrlot aocordln~ to their leaoead rslua-
tlona ror the yaar 1938 to be orsdlttd to thtlr local aalnttntnar
aad.riaklng  fund Lnrtaad ot making so audit to datermlnt   the rust
lmount:dut eeoh dlatrlot  and lnr!ruotlng the oountr dapoaltory to
oredlt eaoh oonnon lohool dlatrltt rlth the amount of tame collrct-
ad rrim luoh school dietriot.
         Artlole L7Ws Rarirrd Civil Statutra, lVe5, prorldtr
that the oommls8lonora~ oourt~ahall    lrry thr oomnon aohool dlatrlot
taxes at the aerme tlru or lawlag   tarts ror oountp purpoata, an4
it 18 rurther ~rovld56 SD roil-3
           “. . . The tax aaaoaaor shall aam8ae said trx as
    other    taxes nrt aaeaaeed and make an lbatraot showing
    th e  a mo untor l poolal ~XSS 666e660d lgalnat oath rohool
    dlatrlot    in his oouetp and furnish   the aema to the oountr
    luytrlnttdmt       on or bsrorr the first   day of se;)twaber
    of the year rot wtloh aald taxes era arsearrd . . . The
    teat collaotor    aball collrot aald taxes es other taxoa are
    0011ected.     The tax l66ISIDC shall reoelvt    6 OOm6iSSion
    0r   OnI-b&if 0r 0110 ptroent ror aas6aain~ 6Uoh tax, and
    the tas oolleotor      a c~mlerlon  or one-halt  of one per’rant
    ror oollaotlag     the lemo. The tax oollootor    shall paf all
    said taxes to the oounty trtnauror, a ndlald tre8aurer
    abell Oredlt aaob lohool diatrlct      dth the mouat b6long-
    ing to it, and pay out tho aemo ln aocordanco ulth l~.~
            Arti     e888,   ROYid    ciTi1   SthitOS,   lwio   deriW8   the
tern *county treasurer*       as roilom
            “The      ‘county treasurer* sod *county treasury',
                   tan8
    as ured In all  prorlalona   of ler relating  to lohool funds,
    shall be construed to atan the Oounty drFOSit0~.       Thr
    com~laalonera oourt ahall file rlth the Steto Department
    or :dua~tlon a OO~J or the bond of said dopoaltoq to
    cover 8CbODl anda.      Ho com!nlaalon shall be ,mld for re-
    calving sod dlsburelne school fuada.a
           The r0reg0ing    artlalsa    clearly damon6trr?to that It wae not
rltilln tho oontemmplatlon or the LeglslatUro       that the county aohool
board or any other OfflCtr6       rhould X&S sny SllOC2tiOn or tr266ier
Of the local tame oollsoted        In the COpI-ZDllschool diatrlata  ot tho
county.   Timee  taxes   when  ODl~aCted    tom a prticular   lohool dlatrlot
are to be :laced to ths credit       of such lohool QlatrlCt to be ured
 HoR. Robert      F.   Cherry,   A,ril      8, 1~39,      Page b


 for SOhO purpoara in that dlatrlot.      Tho mora tact that  ths
 taxoa larlod in the va r io us
                              oommon  lohool dlatrlcta  may bo col-
 loctwl by the ode prroa   or Oirlosr   does not thangt  thr chnraotar
 Or three Honda nor would they loo66 thrlr   ldimtltr.
           In Uataon t. IS1 ~660 County, (T.C.A. lOId), PO2 8. 8.
 Ub, It was hold that tho oounty was not ruthorlrrd        to bring lult
 lgalnat a county tax oollaotor                 lchDol funds ooIlooto6
                                    to r to o ver
 for oomaon school diatricta    under  faata llml&r to thoao proamtod
 here, but that tho trusttar    of the vr.rloua comon school dlatrlota
 wore  the proper psrtlaa plelntlff    to reoovtr suah runda.
                       fare contain varlo88 provialona authorizing
               Our school
 tho county   board of trustroe  and the oounty ruprrlntandrnt to
 lp p o r t&ateta
               o nand county avallabld      lohDol funds 6mohg the
 various dlstrlota   but ln raoh lmtsnoa      thr funds whloh arn apportioned
 to the dlatrlota   by therm offlOor    h%vs barn 6:portlonod     to or
 collected   by the oounty rra a unit and thon dlrldod anont tho dla-
 triota la tho CDUntJ.     In each lnstence,     tho rprolflo method and
 baala ror asklry such apportlqment       la prorldad lo tho ltatutoa,
 and Artlclo   9699 oontalns the further provlalon thnt       *no part  of
 the school fundr lpportlonrd to any dlstrlot        or county shall be
 trsnafarrrd   to any other dlatrlot or countyIm except aa provldod
 by the tranrfrr statutaa.
              It  ‘18 aanlfost  that an crrbitrary distribution of looal
   aobool taxoa, oollooted      by the oomnonschool dlatrlota   over a.parlod
_. or yaars, Baaod on17 upon the aaaosatd valuation for,ono glraa foar
  would lfroct a trunsfer of a ,;ortlon or auoh run.36 frog ow :I: i 3.’                            ~
   dlatrlot    to the Barnsilt Of another, and wa hare bean unoblo to fled
   any statutory     PUthDri66tlOn for auoh actloo on the part of the
   county board or lohool trusteaar
            ~!s are of the        o~lnlon     that       your   qurstlon   should   ba alllrrrer-
 4    in tho negatlvr.
                                                            Yours very truly


 CCC:E:lw
                                                     m
 A?iwV ED
  (3) GWA.LDc. XhNN
          OT.NIik.LCF TiXhS
  ATTCiiliZY